DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 08/17/2020.  The preliminary amendment has been entered and considered by the examiner.  Claims 1-9 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/17/2020 and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

 “an acquisition part” in claim 8 (as acquisition part 162 in [0087] of the specification). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 6, the recitation “the terminal device” in line 10 of claim 1 lacks proper antecedent basis.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sako et al. (US 20170123423 A1; hereinafter Sako).

Regarding claims 1 and 9, Sako discloses:
A vehicle control system (Fig. 1 - electronic control circuit unit 10) and method, the vehicle control system comprising: 
a service management device (Fig. 1 – after-getting-out behavior setup receiving unit 118) configured to manage a predetermined service (behavior; [0058]) provided in a state in which a user (user) is not using an automated driving vehicle (Fig. 1 – vehicle 1) during an out-of-use period (after the user gets out from the vehicle 1; [0058]) which is set in a usage schedule (Fig. 2 – stored content) of the automated driving vehicle of the user (after-getting-out behavior setup receiving unit 118 receives a setup of a behavior after the user gets out from the vehicle 1 which is stored in the stored content in the after-getting-out behavior storing unit 119 of the vehicle 1 by the user; Figs. 1-2, [0058]); and 
a controller (Fig. 1 – behavior control processing unit 120) configured to generate an action plan (control processing; [0061]) of the automated driving vehicle in the out-of-use period according to the predetermined service managed by the service management device (behavior control processing unit 120 carries out control processing based on the received behavior after the user gets out from the vehicle 1; Figs. 1-2; [0061]).

Regarding claim 2, Sako discloses:
wherein the service management device notifies the user of one or more service candidates providable (behaviors in an after-getting-out behavior list which may be selected by the user; [0058]-

Regarding claim 3, Sako discloses:
wherein the service management device notifies the user of an attribute of the service (a predetermined time; [0105]) together with one or more service candidates providable (behavior “return to getting-off location after predetermined time” and “return to getting-off location at predetermined time”; [0105]) in the state in which the user is not using the automated driving vehicle (after-getting-out behavior setup receiving unit 118 prompts the user a predetermined time with the behavior “return to getting-off location after predetermined time” and “return to getting-off location at predetermined time” setup to be used after the user gets out from the vehicle 1; [0105], [0134]), the attribute of the service including at least one of (i) a content of each service included in the service candidates, (ii) a required time for each service included in the service candidates (a predetermined time is included with the behavior “return to getting-off location after predetermined time” and “return to getting-off location at predetermined time”; [0105]), and (iii) a permissibility for change which indicates easiness for changing each service included in the service candidates to a different service.

Regarding claim 4, Sako discloses:
wherein, while the predetermined service is being provided (while the behavior “return to getting-off location after predetermined time” is provided; Fig. 6 – S41, [0136]), the service 

Regarding claim 5, Sako discloses:
wherein the service management device changes a setting related to the predetermined service (the behavior “return to getting-off location after predetermined time” is provided; Fig. 6 – S41; [0134]) being provided on the basis of information received from a terminal device of the user while the predetermined service being provided (after-getting-out behavior setup receiving unit 118 prompts the user to input information for calculating the predetermined time and receives the input information, thus changing the behavior “return to getting-off location after predetermined time” to include the predetermined time; Figs. 6 – S42, [0134]).

Regarding claim 8, Sako discloses:
A vehicle control device (Fig. 1 - electronic control circuit unit 10) comprising: 
an acquisition part (Fig. 1 – after-getting-out behavior setup receiving unit 118) configured to acquire information related to a predetermined service (behavior; [0058]) provided in a state in which a user (user) is not using the automated driving vehicle (Fig. 1 – vehicle 1) during an out-of-use period (after the user gets out from the vehicle 1; [0058]) which is set in a usage schedule (Fig. 2 – stored content) of the automated driving vehicle by the user (after-getting-out behavior setup receiving unit 118 receives a setup of a behavior after the user gets out from the vehicle 1 which is stored in the stored 
a controller (Fig. 1 – behavior control processing unit 120) configured to generate an action plan (control processing; [0061]) of the automated driving vehicle in the out-of-use period on the basis of the information acquired by the acquisition part (behavior control processing unit 120 carries out control processing based on the received behavior after the user gets out from the vehicle 1; Figs. 1-2; [0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Kamata et al. (JP 2012048563 A).

Regarding claim 6, Sako does not specifically disclose:
wherein the service management device transmits continuation confirming notification for confirming whether provision of the service should be continued to the terminal device of the user when it is predicted that the automated driving vehicle is unable to return to a designated place by a designated time while the predetermined service is being provided.

However, Kamata discloses:


Sako and Kamata are both considered to be analogous because they are in the same field of vehicle control after a user gets out of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako’s vehicle control to further incorporate Kamata’s vehicle control to notify the user that the vehicle control cannot be performed as scheduled and the user cannot used the vehicle as scheduled.  Doing so would aid keep the user better informed on the status of the vehicle. 

Regarding claim 7, Sako does not specifically disclose:
wherein the service management device determines the predetermined service on the basis of a joining time when the user joins with the automated driving vehicle after alighting of the user, the joining time being time information included in the usage schedule.

However, Kamata discloses:


Sako and Kamata are both considered to be analogous because they are in the same field of vehicle control after a user gets out of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako’s vehicle control to further incorporate Kamata’s vehicle control that determines the plan based on the time user boards and the schedule.  Doing so would simplify user’s interaction with the vehicle each time the user boards at a specific time to go to a planned destination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Osumi et al. (US 20150142497 A1) discloses on-demand service management device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665